UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):May 9, 2012 UNIVERSAL POWER GROUP, INC. (Exact name of Registrant as specified in its charter) Texas 001-33207 75-1288690 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1720 Hayden Road, Carrollton, Texas (Address Of Principal Executive Office) (Zip Code) Registrant's telephone number, including area code (469) 892-1122 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. On May 9, 2012, the registrant issued a press release, a copy of which is attached hereto as Exhibit 99.1 and is incorporated herein by reference, announcing its financial results for the first quarter ended March 31, 2012. Item 9.01.Financial Statements and Exhibits. (d) Exhibits Exhibit No.
